NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GEORGE McDANIEL, as Personal              )
Representative of the Estate of           )
STEVEN PATRICK McDANIEL,                  )
deceased, and on behalf of H.P.M., a      )
minor, and K.L.M., a minor,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4128
                                          )
SUPER DISCOUNT PHARMACY, LLC,             )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Carlos R. Diez Arguelles and Maria D.
Tejedor of Diez Arguelles & Tejedor,
Orlando; Mark R. Berlick of Bolin Law
Group, Tampa; and Wendy S. Loquasto and
Susan W. Fox of Fox & Loquasto,
LLC, Tallahassee, for Appellant.

Thomas A. Valdez and Todd M. Smayda of
Quintairos, Prieto, Wood & Boyer, P.A.,
Tampa, for Appellee Super Discount
Pharmacy.
PER CURIAM.


           Affirmed.


LaROSE and BLACK, JJ., and CASE, JAMES, R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-